Citation Nr: 1613970	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, including plantar fasciitis, pes cavus/"claw foot", and hammer toes, including as secondary to service-connected disability.

2.  Entitlement to a compensable rating for left shin splints with history of stress fracture of the left distal fibula.

3.  Entitlement to a compensable rating for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Schechner, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 9, 2005 to January 11, 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions by the Salt Lake City, Utah RO.  In August 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the Veteran was granted, a 60 day abeyance period for the submission of additional evidence.  In May 2012, the Board remanded the matters for additional development.

[The Board's May 2012 remand also addressed claims of service connection for a psychiatric disability, a back disability, and a bilateral ankle disability.  A December 2012 rating decision granted service connection for a psychiatric disability and for bilateral tarsal tunnel syndrome, and a May 2013 rating decision granted service connection for a low back disability.  Therefore, these matters are no longer on appeal.] 


FINDINGS OF FACT

1.  A foot disability, including plantar fasciitis, pes cavus/"claw foot", and hammer toes, was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service connected disability.

2.  The Veteran's left shin splints with history of stress fracture of the left distal fibula are not shown to at any time under consideration have been manifested by malunion of the tibia or fibula, or to have caused knee or ankle disability.

3.  The Veteran's right shin splints are not shown to at any time under consideration have been manifested by malunion of the tibia or fibula, or to have caused knee or ankle disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability, including plantar fasciitis, pes cavus/"claw foot", and hammer toes, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  A compensable rating for left shin splints with history of stress fracture of the left distal fibula is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code (Code) 5262 (2015).

3.  A compensable rating for right shin splints is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2009, September 2009, and February 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  It is not alleged that notice was less than adequate.  During the August 2011 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate his claim of service connection for a bilateral foot disability (evidence of a nexus between such disability and his service/service-connected disabilities) and his claims for increased ratings for bilateral shin splints (evidence of increased severity); his testimony reflects that he is aware of is needed to substantiate the claims.  The claims were readjudicated by the RO post remand, and the Veteran has had ample opportunity to respond.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April 2009, October 2009, October 2010, June 2012, and April 2013, with a May 2013 records review and medical opinion, which the Board finds to (cumulatively) be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection for bilateral foot disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran's primary theory of entitlement to the service-connection benefit sought is one of secondary service connection; he alleges that he has a bilateral foot disability secondary to his service-connected bilateral shin splints.  

The Veteran's STRs are silent for any diagnoses regarding the feet.  In November 2005, he sought treatment for shin splints, reporting that he felt pain in the medial/posterior portion of both ankles.  On physical examination, the right heel was sore to direct palpation from dorsiflexion and plantar flexion, and there was pain on plantar flexion.  The assessment was overuse syndrome/shin splints of both lower extremities.  The only disability noted on January 2006 service separation examination was a stress fracture to the left distal fibula; it was noted that the Veteran was being separated from service due to not being able to continue guaranteed Air Force specialty code (AFSC).

On April 2009 VA examination, the Veteran reported that he developed shin splints in service that had become progressively worse.  On physical examination, his posture and gait were normal.  Examination of the feet showed no sign of abnormal weightbearing, and he did not use any assistive device for ambulation.  The diagnosis was chronic bilateral shin splints, consistent with examination findings and normal X-rays.

In an August 2009 treatment letter, Dr. "L.C." noted that the Veteran had "a pes cavus foot that predisposes him to stress fractures and plantar fasciitis ... both of which will be helped with physical therapy".
On September 2009 VA treatment, the Veteran reported that he had been experiencing pain in his legs since 2006, and the pain had been getting worse since then.  He reported that toes on both feet were "curling in", hurt, and rubbed on the tops of his shoes.  The impressions included chronic bilateral lower extremity pain secondary to stress fractures; there were no findings or diagnoses regarding the feet.

On September 2009 VA podiatry consult, the Veteran reported progressive foot, ankle, and leg pain with associated increases in arch height and clawing of all five digits bilaterally for approximately 4 to 5 years; he reported that at the initial onset he had a diagnosis of bilateral tibia and fibula stress fractures.  He stated that he had also noticed increased ankle instability and reported "rolling" his ankles frequently.  He reported morning joint stiffness in his toes, ankles, knees, and back that improved throughout the day.  Following a physical examination, the assessments included bilateral painful pes cavus, bilateral clawtoes of the second through fourth digits, bilateral hallux hammertoes, and bilateral ankle instability.  Ankle braces and low density arch supports were ordered.  X-rays of the feet showed osteoarthritis in the tibiotalar joints bilaterally, and mild lateral subluxation of the first and fifth toes bilaterally.

On February 2010 VA podiatry consult, it was noted the Veteran had been given lace-up ankle bracing that had improved his pain levels and reduced the feeling of instability at the ankles.  He denied  numbness, tingling, burning, or cramping of the legs.  The assessments were bilateral painful pes cavus with demyelination but no clinical signs of pain in the tarsal tunnel, bilateral clawtoes two through four, bilateral hallux hammertoe, and bilateral ankle instability.  It was noted that the proximal musculature and pain "is more likely than not related to his lower extremity complaints".

On May 2010 VA neurology consult, the Veteran complained of foot pain that had been present since 2006 but had worsened over the previous 6 months.  The assessment was that the etiology of the Veteran's pain did not seem to be neurologically related; aside from tarsal tunnel syndrome seen on nerve conduction studies, there were no signs or symptoms on physical exam or radiographic studies that would point to a central or peripheral nervous system abnormality.  There also did not seem to be any neurological association to his chronic foot pain.  The assessment was chronic pain.

On September 2010 VA podiatry consult, the Veteran reported a history of bilateral ankle sprains in the military; he reported that he had left and right distal fibular stress/micro fractures, and he was diagnosed with shin splints. He reported that he wore ankle braces which helped but did not alleviate the pain.  He reported that he was getting a pes cavus deformity that was progressively worsening and that he did not have prior to entering service.  Following physical examination, the impression was pes cavus with claw toe deformities of digits two through five, with hallux hammertoe bilaterally, and ankle instability with possible fibular stress fractures bilaterally.  

On November 2010 VA podiatry consult, the assessment was pes cavus with hammertoes.  The Veteran was fitted for custom orthotics.

At the August 2011 videoconference Board hearing, the Veteran testified that he had had foot pain in service for which he sought treatment, and was told he had a very high arch, which had not been mentioned to him at any time prior to entering service; however, he was not diagnosed with a foot disability in service.  He testified that he had plantar fasciitis and claw foot diagnosed after service, in 2009; he testified that both disabilities stem from having a high arch and affect the foot muscles.  He testified that, because his toes do not straighten out the way they are supposed to, he has foot instability which affects his gait and his ankles and knees.  He testified that he wears VA-prescribed orthotic shoes and performs stretches for his feet every night, although he still experiences instability and pain.  Regarding hammer toes, he testified that the hammertoes and the claw foot disability "are the same thing", but he was diagnosed with hammertoes in approximately 2008.  He testified that his doctor stated all of his foot disabilities were related to each other and to the service-connected shin splints.

On August 2011 VA podiatry treatment, the Veteran reported that he sustained shin splints and stress fractures in his fibulae during basic training; 2009 X-rays showed some thickening of the bilateral fibulae and some mild signs of osteoarthritis in the bilateral ankle joints.  Current X-rays showed bone density to be normal with normal joint spacing and no evidence of stress reactions at the fibulae in comparison to 2009 films.  The treating podiatrist noted the Veteran's frustration regarding his claim for service connection but opined that there is no clear cut evidence that his cavus foot type was caused by his military experiences.  

In May 2012, the Board remanded the matter to afford the Veteran a VA examination, in order to obtain an accurate diagnosis list for his foot disabilities as well as medical opinions regarding the etiology for each such disability diagnosed.

On June 2012 VA examination, the diagnoses included bilateral hammer toes 2 through 4 diagnosed in 2009, bilateral pes cavus/claw foot diagnosed in 2009, and extensor tendonitis secondary to cavus foot type diagnosed in 2011.  The examiner observed that the Veteran's STRs note a normal arch.  He reported that he had no injury that he knew of to cause nerve damage other than that he had rolled his ankles.  He did not think his pes cavus occurred before the military; he did not notice any foot problems until 2007 or 2008, when someone mentioned to him that his feet looked strange.  The examiner noted a September 2009 podiatry note when the Veteran reported experiencing progressive foot, ankle and leg pain with associated increases in arch height and clawing of digits 1 through 5 bilaterally for approximately 4 to 5 years (since 2004 or 2005), and the diagnoses included bilateral pes cavus, claw toes 2 through 4, hallux hammer toes, bilateral ankle instability, and possible hereditary sensory motor disorder (which was ruled out by EMG testing).  On examination, the Veteran reported pain in his toes, the joints of his toes, mid-joint and tips of the toes; he denied any loss of feeling, tingling or numbness, and he no longer had arch pain since wearing orthotics constantly.  He reported constant mid-toe joint pain, especially in the second and third toe joints.  He reported that the toe curling seemed to be worsening over time with increased pain with walking and impact.  Hammer toes were noted of the second through fourth toes bilaterally.  The examiner noted that the STRs are silent for pes cavus or phalangeal claw deformities (hammer toes) and show a normal arch; the examiner also noted that an August 2011 podiatry note stated there is no clear cut evidence that the cavus foot type was caused by the Veteran's military experiences.  Based on the record of evidence, the examiner opined that it is less likely as not (less than 50/50 probability) that the pes cavus, phalangeal claw deformities (hammer toes) and extensor tendonitis secondary to cavus foot type are related to (incurred in) the Veteran's military service or were caused or aggravated by service-connected disability.

In a May 2013 opinion based on review of the record the consulting provider noted the June 2012 examiner's opinion, which cited the Veteran's STRs which are negative for any indication of a foot condition or deformity and an August 2011 podiatry note suggesting that there is no clear cut evidence that the Veteran's foot deformities are caused by his military service.  The consultant noted that the initial VA X-rays in 2009 (four years after the Veteran's discharge from service) found mild abnormalities, while follow-up imaging done in 2011 showed significant change (suggesting disease that has progressed over time).  The reviewing examiner further noted that the initial podiatry consult note in 2009 stated that there were concerns that the Veteran's symptoms were a result of a "progressive neuro-muscular disorder" (this etiology was later ruled out) and that the Veteran reported that his father also has a high arched foot with digital contractures of all his toes.  Based on a review of the STRs, including entrance and separation physicals, along with the extensive VA treatment records, the reviewing examiner opined that there is no evidence that the Veteran's foot condition/deformities existed at the time of his (brief) active military service of August 2005 to January 2006 or would have been aggravated by his service-connected disabilities.

The preponderance of the competent medical evidence is against a finding that the Veteran's bilateral foot disability was incurred in service.  Indeed, bilateral painful pes cavus, bilateral clawtoes of the second through fourth digits, and bilateral hallux hammertoes were not diagnosed until 2009, approximately 3 years after the Veteran's active duty service. The Veteran himself has acknowledged that the disabilities was not diagnosed in service, but were first diagnosed about 4 years postservice.  Postservice evaluation/treatment records also provide no indication that a bilateral foot disability may somehow otherwise be directly related to the Veteran's service.  Notably, reports of onset of foot pain in service were not documented therein, but were only alleged when the Veteran began seeking service connection for such disability.  Such accounts are self-serving, and lack probative value.  Accordingly, service connection for a bilateral foot disability on the basis that it became manifest in service and persisted is not warranted.  

As was noted above, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the June 2012 VA examination and May 2013 medical opinion to be entitled to great probative weight in addressing that theory of entitlement, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The June 2012 and May 2013 VA medical opinions, which the Board has found adequate and probative, indicate that the Veteran's service-connected disabilities did not cause or aggravate his bilateral foot disability.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's bilateral foot disability and his service/service-connected disabilities is in the reports of those June 2012 and May 2013 VA examination and opinions.  The question of whether a disability such as shin splints causes or aggravates another disability (such as a foot disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.    

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disability.  Accordingly, it must be denied.

Increased ratings for bilateral shin splints

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The AOJ has rated the Veteran's bilateral shin splints under Code 5262 (for impairment of the tibia and fibula).  Under this Code, a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion requiring a brace.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A noncompensable rating is warranted if there is no malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a.
In a January 2009 statement, the Veteran stated that he felt pain in both legs daily, and the pain was worsened by cold or any athletic activity; he stated that his injuries seemed to be getting worse every year.

January 2009 X-rays of the left leg showed no evidence of acute fracture.  There was cortical thickening of the distal fibular diaphysis, consistent with a chronic stress response.  Limited views of the knee and ankle showed no evidence of dislocation.  The bones demonstrated normal mineralization.  There was no significant soft tissue swelling noted.  Right leg X-rays showed sclerosis in the distal shaft of the fibula, most likely a stress response. The remainder of the tibia and fibula appeared unremarkable.  The knee and ankle joints were not included.

On April 2009 VA examination, the Veteran reported that he developed shin splints in service that had become progressively worse.  He reported that he continued to have pain in that area with any physical activity; the pain was described as aching, cramping, burning, or sharp, and he rated it as 9 out of 10 in severity.  It was exacerbated by physical activity and relieved by rest.  He had not had any treatment for the shin splints since separation from service.  He reported functional impairment of pain associated with walking or standing for prolonged periods of time.  

On physical examination, the Veteran's posture and gait were normal.  The leg length from the anterior superior iliac spine to the medial malleolus was symmetrical to both legs.  Examination of the feet found no sign of abnormal weightbearing, and the Veteran did not use any assistive device for ambulation.  There was tenderness to palpation on the medial border of the tibia on both the right and left legs; there were no deformities.  Examination of the knees revealed no heat, redness, swelling, effusion, or drainage.  There was no locking pain or crepitus.  Range of motion was normal and was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  No additional limitation in range of motion could be determined as caused by flare-ups.  Medial and lateral collateral ligaments were stable to varus and valgus stress.  Drawer and McMurray tests were within normal limits.  Examination of the ankles revealed no heat, redness, swelling, effusion, or drainage.  Range of motion was normal and not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  No additional limitation in range of motion could be determined as caused by flare-ups.  X-rays of the right and left tibia and fibula revealed normal findings.  The diagnosis was chronic bilateral shin splints, consistent with examination findings and normal X-rays.

In a June 2009 statement, the Veteran stated that by the end of a normal work day, his shins were painful to the touch which made it hard for him to stay socially active, as the pain made him want to lie down.  He stated that cold weather compounded the pain.  He stated that he used to be very physically active but running had become very painful.

On June 2009 informal Decision Review Officer conference, the Veteran stated that he had sprained his ankle and therefore had to run on the outsides of his feet, which led to a stress fracture and shin splints.  He stated that he was still walking on the outsides of his feet and had not had any treatment as he could not afford to do so.  He stated that he experienced pain every day.

A July 2009 rating decision granted service connection for left shin splints with a history of stress fracture of the left distal fibula, and for right shin splints, rated 0 percent, each effective December 11, 2008.  The 0 percent ratings were assigned based on shin splints of each lower extremity that had not resulted in knee or ankle disability, and with no malunion of the tibia and fibula or knee or ankle disability.

August 2009 X-rays of the left leg showed unchanged chronic distal diaphyseal stress reaction of the fibula and chronic medial tibial stress syndrome.  There was no acute periosteal reaction or visible fracture.

August 2009 X-rays of the right leg showed a subtle lucency in the anterior cortex of the distal fibular shaft that was "new from previously" and consistent with a stress fracture.  There was cortical thickening more distally, consistent with a chronic stress response.  The impression was subtle stress fracture of the fibula, proximal to the previously described chronic stress response.

The Veteran submitted an August 2009 letter from treating physician Dr. "L.C.", who stated that the Veteran had documented stress response of the left distal fibula and stress fracture of the right distal fibula.  The Veteran also had bilateral medial stress syndrome.  Dr. L.C. noted that the Veteran had had this stress response in the distal fibula since January in that clinic and opined that he must be off of running and have limited standing and walking activities for 6 weeks.  Dr. L.C. also recommended physical therapy for the lower extremities and core strengthening to work on the Veteran's gait biomechanics.  Dr. L.C. opined that the Veteran would need orthotics in the future for walking and running activities.

In a second August 2009 letter, Dr. L.C. noted that the Veteran had a documented stress response of the left distal fibula and stress fracture of the right distal fibula, initially diagnosed 4 years earlier, in service, when he had a bone scan that showed stress response in the medial tibia and stress fracture in the left distal fibula.  Dr. L.C. noted, "He more recently has developed a stress fracture in the right distal fibula.  He states that this initially began in training in October 2005.  He has not had any relief of his symptoms since that time.  [He] has had this stress response in his distal fibula since January 2009 in this clinic".  

On September 2009 VA treatment, the Veteran reported that he had been experiencing pain in his legs, his ankle, his back, and his neck since 2006, and the pain had been getting worse since then.  He reported that his toes on both feet were "curling in", hurting, and rubbing on the tops of his shoes.  The impressions included chronic bilateral lower extremity pain secondary to stress fractures.  

September 2009 X-rays of the ankles showed symmetric cortical thickening of the distal fibular diaphyses which "could represent bilateral symmetric stress fractures although it is likely physiologic".  It was noted that this could be further evaluated with a three-phase bone scan or MRI.  The impressions also included moderate bilateral tibiotalar osteoarthritis.

On October 2009 VA examination, the Veteran reported that he had a right leg distal fibula fracture that had existed for 4 years and was due to injury; he contended that it occurred when he developed a bilateral gait problem during service due to bad weight bearing.  He reported pain in the back, neck, hip, knees, ankles, and feet which occurred constantly, was exacerbated by physical activity and relieved by rest.  He reported that he had osteoarthritis in both ankles diagnosed.  He treated the pain with ibuprofen but was able to function without medication at times of pain.  

On physical examination, the Veteran's posture and gait were normal.  Examination of the feet did not reveal any signs of abnormal weightbearing or breakdown, callosities, or any unusual shoe wear pattern.  He required a brace on both ankles for ambulation due to occasional instability with walking; he did not require assistive.  Examination of the right tibia and fibula revealed normal findings.  Examination of the knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion of both knees was within normal limits, and there was no additional limitation on repetitive range of motion.  All ligaments stability tests were within normal limits for both knees.  Examination of the ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or any deformity including ankylosis.  Range of motion of both ankles was within normal limits, and there was no additional limitation on repetitive range of motion.  The examiner opined that there was no indication of a malunion to the os calcis or malunion of the astralgus on the right leg.  

On May 2010 VA neurology consult, the Veteran complained of neck, foot, ankle, and back pain that had been present since 2006 but had worsened over the previous 6 months.  He also reported bilateral knee pain, which increased upon climbing stairs, with popping and clicking; he denied instability or locking in either knee. He noted chronic pain and instability in his ankles and shins and was wearing orthotics and ankle braces to help with pain and stability.  Following neurological examination, the assessment was that the etiology of the Veteran's pain did not seem to be neurologically related; aside from tarsal tunnel syndrome seen on nerve conduction studies, there were no signs or symptoms on physical exam or radiographic studies that would point to a central or peripheral nervous system abnormality.  There also did not seem to be any neurological association to his chronic ankle, shin, or knee pain.  The assessment was chronic pain.

On October 2010 VA joints examination, the Veteran reported that the right and left shins became painful at the same time in service; he reported that he also had an infection on the bottom of his feet that complicated the condition, so he walked on the sides of his feet which made the shins hurt worse.  He reported that he had not had any surgeries or hospitalizations for the shin splints.  The examiner cited the findings on previous X-rays and EMG studies.  Additionally, October 2010 MRIs of both the right and left ankles resulted in an impression of a normal study: findings of concern on comparison plain film represent normal bone cortex that was both on the right and the left lower extremity.  The Veteran reported a burning in the shins and constant ankle pain, which was worse on the right than on the left.  He reported having flare-ups of increased pain 5 days a week that were aggravated by being on his feet for a long period of time such as prolonged standing or walking.  His pain had worsened since taking on a second job and working a second shift.  He reported that he alleviated the pain by taking a hot bath; he had previously taken Lortab but was no longer on the medication, and he did not take any over-the-counter medications either.  He reported no decreased range of motion or functional impairment during flare-ups, and he had no functional limitations on standing or walking.  He did use bilateral ankle braces.  He did not have any restrictions on his usual work duty as a sales representative due to his conditions.

On physical examination, the Veteran's posture and gait were normal.  He used ankle braces on both sides but no orthotics.  Examination of the knees revealed no atrophy, postural abnormality, fixed deformities, or abnormalities of the musculature.  Ranges of motion were normal bilaterally, with no pain on range of motion in either knee.  Both knee joints were stable to varus-valgus and anterior-posterior drawer testing.  Examination of the tibia and fibula on the right showed some tenderness along the tibia but was otherwise normal.  Examination of the tibia and fibula on the left showed some tenderness along the anterior tibia but was otherwise normal.  Examination of the ankles did not reveal any atrophy, postural abnormality, or fixed deformity of the ankles.  On range of motion testing, dorsiflexion was to 20 degrees bilaterally with pain at the end ranges, and plantar flexion was to 45 degrees bilaterally without pain to either side.  Both ankle joints were stable to varus-valgus and anterior-posterior drawer testing.  There was some tenderness along the lateral joint line bilaterally.  Strength, sensation, and reflexes were normal bilaterally, and distal pulses and perfusion were normal to both feet.  The diagnoses included left shin splint with history of stress fracture of the left distal fibula, right shin splint, tarsal tunnel syndrome bilaterally though slightly worse on the right, and moderate bilateral tibiotalar osteoarthritis.

At the August 2011 videoconference Board hearing, the Veteran testified that his symptoms mostly consisted of pain and occasional swelling; he testified that walking was painful, causing shooting pains up through his shins if he missed a step and landed hard, and he could not run.  He testified that the problem was getting worse over time.  He testified that he was not seeking any kind of physical therapy for the shin splints but he self-treated at home with hot baths, stretches, and swimming, as recommended by his doctor; he testified that he had begun taking prescription pain medication though he had switched to over-the-counter medications due to prohibitive cost.  He testified that the shin splints made it painful for him to work, as he was on his feet as a sales manager during the day and as a night shift manager for a pizza restaurant; he had not missed any work due to the shin splints, although he was attempting to work with his general manager and the human resources department to find a way to get off his feet more at work.

In May 2012, the Board remanded the matters to afford the Veteran a new VA examination.  On June 2012 VA examination, the diagnoses included right and left shin splint with history of stress fracture of the left distal fibula, and bilateral tarsal tunnel syndrome.  The Veteran reported that the bilateral shin pain had worsened over time; it used to occur only with running but was now occurring daily.  He reported stiffness in the morning, and burning pain around the medial ankle to the anterior tarsal and inferior to the medial malleolus, right greater than left; the symptoms increased with walking and there was popping of the lateral intermittent posterior malleolus when walking, mainly in the right ankle.  He reported that the burning pain was intermittent through the day and increased with movement; the longer he is on his feet, the worse it gets, and faster walking increases the pain.  He reported that running is very painful, standing causes pain in the end of the toes, and that he had a light shin splint pain along the lateral tibia from ankle to upper tibia.  He denied any ankle rolling for at least 9 to 12 months.  He reported that he stopped wearing ankle braces 5 to 6 months earlier when he started feeling stiffer in the ankles; he used orthotics in his shoes.  There was no heat or redness, locking, or incoordination; he reported stiffness, non-radiating pain, swelling, fatigability by the end of the day, and lack of endurance, and the shin pain was worse than the ankle pain.  He reported no functional limitations or missed work related to his ankles.

On physical examination, range of motion testing, muscle strength testing, and stability testing of the ankles were normal.  Some mild tenderness was noted along the anterior tibia bilaterally, otherwise the examination was normal.  There was mild lateral malleolus tenderness to palpation, no swelling or effusion.  Both ankle joints were stable to varus-valgus and anterior-posterior drawer testing.  Strength was normal at 5/5 with normal muscle tone and bulk in both lower extremities.  Sensation and reflexes were normal bilaterally.  The toes were in a flexed position with the tips touching the floor bilaterally.  Distal pulses and perfusion were normal on both the right and left foot.  X-rays of the bilateral ankles were normal.

On April 2013 VA examination, the diagnosis was bilateral shin splints (medial tibial stress syndrome).  The Veteran reported pain to his anterior medial shins, most intense to the distal third of his lower legs but radiating up to near his knees.  He reported occasionally having swelling to the distal 8 to 10 centimeters of his medial anterior legs bilaterally after being on his feet all day; he stated that he has to walk around frequently in his work.  He reported having orthotics which seemed to help him not roll his ankles but still does it occasionally.  He reported constant pain which worsens if he is on his feet all the time and denied loss of function.  He reported that taking Mobic for the previous 9 months helped decrease the pain; he did not complete physical therapy that was initially prescribed due to schedule conflicts.  He denied any flare-ups.

On physical examination, range of motion of both knees was normal, including on repetitive use testing; he reported pain on movement bilaterally following repetitive-use testing.  There was no tenderness or pain to palpation for the joint line or soft tissues of either knee.  Muscle strength testing and joint stability tests were normal for both knees.  Bilateral shin splints (medial tibial stress syndrome) caused tenderness to palpation to the medial tibial region bilaterally from the instep to just below the tibial plateau.  There was strong plantar and dorsal flexion at the ankle with pain to the insteps on extreme plantar flexion, and hammer toes were noted bilaterally.  The Veteran reported constant use of orthotics.  The examiner opined that examination was consistent with medial tibial stress syndrome (shin splints) and there was no radiographic evidence of fracture, but the disorder may be limited to inflammation and irritation of the periosteum.  The examiner opined that the Veteran's shin splint pain remains severe and causes great discomfort but does not prevent function required for his current employment.  The examiner opined that the Veteran is able to perform all functions of his job but he has pain; he does not run or jump on his legs whether at work or when performing his everyday functions, and he avoids strenuous use of his lower extremities to prevent increased pain.  The examiner found no evidence of ankylosis of the knees or of a non-union of the tibia or fibula of either lower extremity.

Additional VA treatment records through May 2013 show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements regarding the severity of his symptoms.

The overall record does not support that the Veteran's bilateral shin splints meet the criteria for the minimal compensable (10 percent) ratings.  At no time during the evaluation period is there any evidence of malunion of the tibia or fibula or of slight knee or ankle disability.  The Board notes that there is demonstrated shin splint disability, manifested primarily by pain with prolonged standing or strenuous activity.  However, such impairment is encompassed by the criteria for a 0 percent rating

In summary, the schedular criteria for a 10 percent rating for left shin splints with history of stress fracture of the left distal fibula and right shin splints are not met, and such ratings are not warranted.  Upon a complete review of the evidence of record, the Board finds no basis to award compensable disability ratings for the Veteran's left shin splints with history of stress fracture of the left distal fibula and right shin splints.  38 C.F.R. § 4.7.  

The Board has considered whether these matters should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of, and impairment of function due to, the Veteran's bilateral shin splints disabilities fall squarely within the criteria for the 0 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  Notably, the record also does not show hospitalizations due to the bilateral shin splints disabilities. 

Finally, the record reflects that the Veteran is employed, and the matter of a total rating based on unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against these claims; therefore, the appeal in the matters must be denied.





ORDER

Service connection for a bilateral foot disability is denied.

A compensable rating for left shin splints with history of stress fracture to the left distal fibula is denied.

A compensable rating for right shin splints is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


